DETAILED ACTION

Claim Objections
1.	Claims 6 and 7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendel (US 2005/0070202).
	a. Regarding claim 1, Mendel discloses a pet toy comprising a singular body 60 or 82 [annular component 82 (referenced as 60 in FIG. 10) [0038]] having a generally toroidal shape comprising a first outer ridge, a second outer ridge generally parallel to said first outer ridge, an outer valley positioned between said first outer ridge and said second outer ridge [Ring shaped component 60 is preferably a generally circular component having a radially outer side defining a recessed circumferential groove 62; Inner annular component 82 defines a radially outer surface defining a recessed groove 82A [0038]] and an inner beam, positioned opposite of said outer valley [FIG. 14 illustrates in more detail the tongue and groove connection of selected components; second component 104 having a side defining a recessed groove 106 [0040]], wherein said outer ridges, valley, and inner beam run parallel to each other and the circumference of the major radius of the toroid [FIGS. 10, 12, 14]. 
	b. Regarding claim 2, Mendel discloses a retrievable pet toy comprising a single piece of material in a generally torus shape 60 or 82 [annular component 82 (referenced as 60 in FIG. 10) [0038]] having an inner side and an outer side [annular component 82 (referenced as 60 in FIG. 10) [0038]; Ring shaped component 60 is preferably a generally circular component having a radially outer side defining a recessed circumferential groove 62; Inner annular component 82 defines a radially outer surface defining a recessed groove 82A [0038]], said inner side comprising a beam portion protruding toward the center of said torus shape and running parallel to the major circumference of the torus shape [FIG. 14 illustrates in more detail the tongue and groove connection of selected components [0040]], said outer side comprising at least two parallel ridges protruding outward from the center of said torus shape and running parallel to the major circumference of the torus shape, said outer side further comprising a recessed portion between said parallel ridges running parallel to the major circumference of the torus shape and parallel to said ridges [annular component 82 (referenced as 60 in FIG. 10) [0038]; Ring shaped component 60 is preferably a generally circular component having a radially outer side defining a recessed circumferential groove 62; Inner annular component 82 defines a radially outer surface defining a recessed groove 82A [0038]], wherein said beam, ridges, and recessed portion are all formed in a single profile within the minor circumference of the torus shape [FIGS. 10, 12, 14].
	c. Regarding claim 3, Mendel discloses a retrievable pet toy comprising a single piece of material in a generally ring shape 60 or 82 [annular component 82 (referenced as 60 in FIG. 10) [0038]] having an inner side and an outer side [annular component 82 (referenced as 60 in FIG. 10) [0038]; Ring shaped component 60 is preferably a generally circular component having a radially outer side defining a recessed circumferential groove 62; Inner annular component 82 defines a radially outer surface defining a recessed groove 82A [0038]], said inner side comprising a beam portion protruding toward the center of said ring shape and running parallel to the major circumference of the ring shape [FIG. 14 illustrates in more detail the tongue and groove connection of selected components [0040]], said outer side comprising at least two parallel ridges protruding outward from the center of said ring shape and running parallel to the major circumference of the ring shape, said outer side further comprising a recessed portion between said parallel ridges, running parallel to the major circumference of the ring shape and parallel to said ridges [annular component 82 (referenced as 60 in FIG. 10) [0038]; Ring shaped component 60 is preferably a generally circular component having a radially outer side defining a recessed circumferential groove 62; Inner annular component 82 defines a radially outer surface defining a recessed groove 82A [0038]], wherein said beam, ridges, and recessed portion are all formed in a single profile within the minor circumference of the ring shape [FIGS. 10, 12, 14]. 
	d. Regarding claim 4, Mendel discloses a retrievable pet toy comprising a toroidal shape 60 or 82 [annular component 82 (referenced as 60 in FIG. 10) [0038]] having an inner surface and an outer surface [annular component 82 (referenced as 60 in FIG. 10) [0038]; Ring shaped component 60 is preferably a generally circular component having a radially outer side defining a recessed circumferential groove 62; Inner annular component 82 defines a radially outer surface defining a recessed groove 82A [0038]], said inner surface comprising an inner raised portion protruding toward the center of said toroidal shape from said inner surface said inner raised portion running parallel to the major circumference of the toroidal shape [FIG. 14 illustrates in more detail the tongue and groove connection of selected components [0040]], and said outer surface comprising at least two parallel ridges protruding outward from said outer surface [annular component 82 (referenced as 60 in FIG. 10) [0038]; Ring shaped component 60 is preferably a generally circular component having a radially outer side defining a recessed circumferential groove 62; Inner annular component 82 defines a radially outer surface defining a recessed groove 82A [0038]], said at least two parallel ridges running parallel to the major circumference of the toroidal shape [FIGS. 10, 12, 14].  
	e. Regarding claim 5, Mendel discloses the toy of any previous claim wherein said toy is comprised of a flexible plastic [fabricated from hollow or solid plastic tubing, or from any other suitable material [0030]]. 
		 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madhyastha et al. (US Patent Publication 2010/0221308) teaches plastic with an antimicrobial additive [a novel antimicrobial composition [0002]; objects that can be treated or coated using compositions of the invention, or in which compositions of the invention can be incorporated, include toys, including plastic toys [0105]; The plastic product of claim 8, wherein said plastic product is selected from the group consisting of: a toy, claim 9].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643